Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding ■ precedent in this circuit.
PER CURIAM:
William T. Sims appeals the district court’s order dismissing his complaint without prejudice for failing to comply with a court order.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sims v. Unknown, No. 1:15-cv-00533-GBL-IDD (E.D.Va. Oct. 21, 2015). We deny Sims’’ motion to appoint counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Although the district court dismissed Sims’ complaint without prejudice, we possess jurisdiction over this appeal because the dismissal was based on Sims’ failure to comply with a court order, not on account of a flaw in the complaint. Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).